COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00913-CV
 Style:                   Jim Kelly, Karl Baldwin, and Wood Master Homes v. Karen Tracy
 Date motion filed*:      August 15, 2019
 Type of motion:          First Amended Motion for Extension of Time to File Appellee’s Brief
 Party filing motion:     Appellee’s counsel E. F. Mano DeAyala
 Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                   May 17, 2019
        Number of extensions granted:            2    Current Due Date: August 15, 2019
        Date Requested:                      September 15, 2019 (121 days from original due date)

Ordered that motion is:
      ☒ Granted
              If document is to be filed, document due: September 16, 2019.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Although this is appellee’s third extension request, it is the first request made
      after appellee’s sister has retained counsel to assist with probate of appellee’s estate, which
      is required before appellee’s counsel may represent her estate by filing a brief.
      Accordingly, appellee’s third motion for an extension of time to file her brief is granted
      until September 16, 2019, but counsel is warned that no further extensions will be granted
      absent extraordinary circumstances.___________________________________________

Judge’s signature: ___/s/ Laura C. Higley______
                    Acting individually        Acting for the Court
Date: __August 20, 2019___